RUSSELL FALKENBERG, District Attorney Chippewa County
You advise that your county is considering the adoption of a comprehensive county zoning ordinance under the provisions of sec. 59.97 (5), Stats. Upon adoption by the county board, such ordinance will be submitted to the various town boards within the county for their consideration, as required by sec. 59.97 (5) (b), Stats. You inquire whether town board approval of such ordinance must extend to such ordinance in its entirety or may extend only to parts of such ordinance.
The answer to your question is dictated by the provisions of sec. 59.97 (5) (c), Stats., which provides in part that:
      "(c) A county ordinance adopted as provided by this section shall not be effective in any town until it has been approved by the town board. If the town board approves an ordinance adopted by the county board, as provided by this section, a certified copy of the approving resolution attached to one of the copies of such ordinance submitted to the town board shall promptly be filed with the county clerk by the town clerk . . . ."
It is my opinion that under sec. 59.97 (5) (c), Stats., town board approval of a comprehensive county zoning ordinance must extend to such ordinance in its entirety and may not extend only to parts of such ordinance.
When statutory language is clear and unambiguous, it must be given its ordinary, generally understood and accepted meaning.Transamerica Financial Corp. v. Wis. Dept. of Revenue (1972),56 Wis. 2d 57, 201 N.W.2d 552; State v. City of Madison (1972),55 Wis. 2d 427, 198 N.W.2d 615 . I find the language of subsec. (5) (c) neither unclear nor ambiguous. The statute states that a comprehensive zoning ordinance adopted by a county board will not be effective in any town which has not "approved" such ordinance. The word "approve" has no technical meaning and neither the subject matter of the statute nor the context in which the term is employed suggests that it would be appropriate to extend or qualify the ordinary and accepted meaning of the word. *Page 201 
Ordinarily, "approval" or "approve" means to confirm, ratify, sanction or consent to some act or thing done by another. See cases in 3A Words and Phrases, "Approval" and "Approve," pp. 499-512. In this instance, the action which is submitted to the town boards for approval is the action of the county board in adopting an ordinance containing certain specific provisions. That act is not severable. A town board may determine that it cannot approve that action because of opposition to some of the provisions of the ordinance. In such case, however, no part of the ordinance would be effective in such town, and the adoption of a resolution by the town board approving the ordinance in part would be wholly meaningless and would not make the approved portions of the ordinance effective in such town.
RWW:JCM